                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHAWN T. WALKER,                             :
              Plaintiff,                     :         CIVIL ACTION
                                             :
             v.                              :
                                             :
FRANK REGAN,                                 :         No. 13-7556
                    Defendant.               :


                                       ORDER

      AND NOW, this 27th day of February, 2019, upon consideration of Defendant Frank

Regan’s Motion for Summary Judgment (Doc. No. 94), Plaintiff Shawn T. Walker’s Brief in

Opposition (Doc. No. 104), Mr. Walker’s Declaration (Doc. No. 105), and Mr. Regan’s Reply

(Docket No. 108), it is ORDERED that, as outlined in the Court’s February 27, 2019

memorandum, the Motion (Doc. No. 94) is GRANTED as to Mr. Walker’s 2013 retaliation claim

and DENIED as to Mr. Walker’s 2014 retaliation claim and Mr. Walker’s request for punitive

damages.




                                                       BY THE COURT:

                                                        /s/ Gene E.K. Pratter
                                                       GENE E.K. PRATTER
                                                       UNITED STATES DISTRICT JUDGE
